DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority applications JP2018-245624 filed on December 27, 2018 and JP2019-218453 filed on December 03, 2019 have been received and are acknowledged.
The examiner would like to make of record that the limitation “secondary particle” is interpreted as “aggregate of primary particles” (see page 14, lines 24-25 of the specification of the instant application).

Election/Restrictions
Applicant’s election of Group I (claim 1-6) in the reply filed on September 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, claims 1-9 are pending, with claims 7-9 withdrawn from consideration as being directed to a non-elected invention.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

The specification of the instant application needs to be amended to include under the heading CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application claims benefit of foreign priority of Japanese patent application No. 2018-245624 filed on December 27, 2018 and Japanese patent application No. 2019-218453 filed on December 03, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al. (US 2007/0214085) in view of Okada et al. (EP 2 234 190).
With regard to claim 1, Sheem et al. teach an aggregate of Si porous particles, wherein the porous particles are formed with a plurality of voids therein (abstract, par.0016, fig. 1 and 2).

An aggregate of Si porous particles having the polymer electrolyte impregnated within the pores is equivalent to a “secondary particle comprising an active material region and a polymer solid electrolyte region impregnated with a solid polymer electrolyte” and to a “secondary particle containing impregnated particles” in claim 1.
Sheem et al. further teach a negative electrode (par.0019), but do not specifically teach a plurality of aggregates.
Okada et al. teach that an electrode comprises secondary particles, each being an aggregate of primary particles (abstract).
A secondary particle of Okada et al. is equivalent to the aggregate of Sheem et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a plurality of aggregates in order to obtain the negative electrode of Sheem et al.
A plurality of aggregates for a negative electrode is equivalent to the electrode active substance for a negative electrode in claim 1.
The limitation of claim 1 “for an all-solid battery” is merely an intended use and adds no patentable weight to the claim.
With regard to claims 2 and 3, Sheem et al. teach that the void fraction per volume of porous particles of between 0.1-80 % (par.0055).

With regard to claim 4, it would be expected that not every single void of the porous particles of Sheem et al. is impregnated with electrolyte.
The voids not impregnated with electrolyte meet the limitations for the voids in claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al. (US 2007/0214085) in view of Okada et al. (EP 2 234 190) as applied to claim 4 above, and further in view of Kamimura et al. (JP 2010-080426 with attached machine translation).
With regard to claim 5, Sheem modified by Okada teach the electrode active substance of claim 4 (see paragraph 7 above), but fail to teach the volume of voids not impregnated with electrolyte.
Kamimura et al. teach that a cathode active material is sintered to obtain a sintered body, and a lithium ion conductive material is arranged in the gap voids of the sintered body in order to form an electrode body (abstract, par.0008). The lithium ion conductive material in the voids provides conduction of lithium ions between the active particles (par.0027).
Kamimura et al. teach clearly that closed voids are undesirable because a lithium conductive material cannot be formed in the closed voids (par.0038).

An aggregate with a small number of void not impregnated with electrolyte is expected to meet the limitations of claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al. (US 2007/0214085) in view of Okada et al. (EP 2 234 190) as applied to claim 1 above, and further in view of Kamimura et al. (JP 2010-080426 with attached machine translation).
With regard to claim 5, Sheem modified by Okada teach the electrode active substance of claim 1 (see paragraph 7 above).
Sheem et al. further teach a negative electrode of a lithium rechargeable battery (par.0019), but fail to teach an all-solid battery.
Kamimura et al. teach that a cathode active material is sintered to obtain a sintered body, and a lithium ion conductive material is arranged in the gap parts/voids of the sintered body in order to form an electrode body (abstract, par.0008).The electrode body may be used in an all-solid battery (par.0027).
Sintering is a thermal agglomeration process (see the attached “Agglomeration”), so the sintered body of Kamimura et al. is an aggregate of particles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/ANCA EOFF/Primary Examiner, Art Unit 1722